Citation Nr: 0944041	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to April 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision which the RO continued a 
50 percent rating for degenerative joint disease of the 
lumbar spine and a 10 percent rating for GERD.   In May 2003 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2005 and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2005.    


REMAND

On his VA Form 9, the appellant checked a box indicating that 
he desired a Board hearing at the RO.  On the appeal hearing 
options form accompanying the Form 9, he clarified that he 
desired a Board video conference hearing at the RO.  

The requested a hearing was scheduled for February 13, 2009 
but the appellant did not report.  However, in March 2009 the 
appellant contacted the RO and indicated that he had been 
incarcerated in February 2009 and therefore had been unable 
to attend the hearing.  He also asked that the hearing be 
rescheduled and furnished the RO with his new mailing 
address.  In an October 2009 brief, the Veteran's 
representative also requested that the hearing be 
rescheduled. 

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  As the RO schedules 
videoconference hearings, and good cause for the appellant's 
failure to report for the previously scheduled hearing has 
been shown (see 38 C.F.R. § 20.704(c) (2009)), a remand of 
these matters for the RO to reschedule the requested video 
conference hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should reschedule a Board video 
conference hearing in accordance with the 
appellant's request.  The RO should notify 
the appellant of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009). After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


